 Case 2:20-cv-02293-JPM-dkv Document 1 Filed 04/20/20 Page 1 of 4                    PageID 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

SUPPORT SOLUTIONS OF
THE MID-SOUTH, LLC,

       Plaintiff,

VS.                                                                NO. 2:20-cv-2293

PHILADELPHIA INDEMNITY
INSURANCE COMPANY,

      Defendant.
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

       The Defendant, Philadelphia Indemnity Insurance Company (“PIIC”), hereby files this

Notice of Removal of this action from the Chancery Court for the Thirtieth Judicial District,

Shelby County, Tennessee, Case No. CH-20-0373, and shows the Court the following:

                                                1.

       On March 12, 2020, the above-entitled action was filed against PIIC in the Chancery

Court for the Thirtieth Judicial District, Shelby County, Tennessee, and is now pending therein.

                                                2.

       Plaintiff in the state court action, Support Solutions of the Mid-South, LLC (“Support

Solutions”) served the Complaint upon the Commissioner of the Tennessee Department of

Commerce and Insurance, which in turn sent the Summons and Complaint to PIIC. PIIC received

the Summons and Complaint from the Commissioner of the Tennessee Department of

Commerce and Insurance on March 30, 2020.
 Case 2:20-cv-02293-JPM-dkv Document 1 Filed 04/20/20 Page 2 of 4                    PageID 2



                                                 3.

       The filing of this Notice of Removal therefore is timely under 28 U.S.C. § 1446(a).

                                                 4.

       PIIC has received no service of any additional pleadings, and a copy of all known

pleadings and orders in the state court action is attached hereto as Exhibit A.

                                                 5.

       Based upon communications from Support Solutions’ counsel and the allegations on the

face of the Complaint, the amount in controversy in the state court action, exclusive of interest

and costs, easily exceeds $75,000.00.



                                                 6.

       Support Solutions is a limited liability company which, upon information and belief, has

a single managing member, Dr. Larry Durbin, who is domiciled in the State of Tennessee.

Because a limited liability company’s domicile is determined by the domicile of its members,

Support Solutions is deemed to be a domiciliary of the State of Tennessee. Defendant

Philadelphia Indemnity Insurance Company is a corporation incorporated in and with its

principal place of business in the State of Pennsylvania. Therefore, complete diversity of

citizenship exists between the parties.

                                                 7.

       This is a civil action brought by Support Solutions against PIIC for declaratory judgment,

alleged breach of contract, alleged bad faith failure to pay under Tenn. Code Ann. §56-7-101 et

seq., and alleged promissory estoppel. PIIC asserts a counterclaim for bad faith under Tenn.

Code Ann. §56-7-106.



                                                 2
 Case 2:20-cv-02293-JPM-dkv Document 1 Filed 04/20/20 Page 3 of 4                    PageID 3



                                                8.

       This Court has original jurisdiction of this action pursuant to 28 U.S.C. § 1332, as the

matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs,

and the dispute is between citizens of different states. The action therefore may be removed to

this Court pursuant to 28 U.S.C. § 1441(a).

                                                9.

       Defendant demands a trial by jury as to all claims, and properly asserted such demand in

the state court action prior to removal.

       WHEREFORE, the Defendant, Philadelphia Indemnity Insurance Company, prays that

the state court action be removed from Chancery Court for the Thirtieth Judicial District, Shelby

County, Tennessee to this Court.


                                              Respectfully submitted,

                                              GLASSMAN, WYATT, TUTTLE & COX P.C.

                                              /s/ Carl Wyatt
                                              CARL K. WYATT (TN #12304)
                                              JAMES F. HORNER, JR. (TN # 16152)
                                              26 North Second Street
                                              Memphis, Tennessee 38103
                                              Telephone: (901) 527-4673
                                              Facsimile: (901) 521-0940
                                              Email: cwyatt@gwtclaw.com
                                              Email: jhorner@gwtclaw.com
                                              GWTC File No.: 20-121

                                              s/ Kim M. Jackson
                                              Kim M. Jackson
                                              Georgia Bar No. 387420
                                              J. Jackson Harris
                                              Georgia Bar No. 930294
                                              (Pro Hac Vice to be submitted)




                                                3
 Case 2:20-cv-02293-JPM-dkv Document 1 Filed 04/20/20 Page 4 of 4                     PageID 4



                                            Bovis, Kyle, Burch & Medlin, LLC
                                            200 Ashford Center North, Suite 500
                                            Atlanta, Georgia 30338-2668
                                            Telephone: (770) 391-9100
                                            Facsimile: (770) 668-3707
                                            Email: kjackson@boviskyle.com
                                            Email: jharris@boviskyle.com

                                            Attorneys for Defendant Philadelphia Indemnity
                                            Insurance Company


                               CERTIFICATE OF SERVICE

       I hereby certify that I have electronically filed the foregoing with the Clerk of the Court

using the CM/ECF system. I further certify that a true and correct copy of the foregoing pleading

has been properly served by U.S. Mail, postage prepaid and/or e mail (acp@psmemphis.com),

upon the following:

       Anthony C. Pietrangelo
       International Place – Tower II
       6410 Poplar Avenue, Suite 710
       Memphis, Tennessee 38119

       This 20th day of April, 2020.

                                                    /s/ Carl Wyatt
                                                    CARL WYATT




                                               4
